UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q S Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 OR £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.0-13316 BROADCAST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Utah 87-0395567 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7050 Union Park Ave. #600, Salt Lake City, Utah 84047 (Address of principal executive offices and zip code) (801) 562-2252 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesSNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to post such files). Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. £ Large accelerated filer£ Accelerated filer£ Non-accelerated filerSSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes£NoS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Class Outstanding as of May 2, 2012 Common Stock, $.05 par value 107,227,820 shares Broadcast International, Inc. Form 10-Q 1 Table of Contents PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II -OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. [REMOVED AND RESERVED] 35 Item 5. Other Information “Not Applicable” 35 Item 6. Exhibits 35 Signatures 38 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) ASSETS: Current Assets Cash $ $ Trade accounts receivable, net Inventory Prepaid expenses Total current assets Property and equipment, net Other Assets, non current Debt offering costs Patents, net Deposits and other assets Total other assets, non current Total assets $ $ LIABILITIES AND STOCKHOLDERS DEFICIT: Current Liabilities Accounts payable $ $ Payroll and related expenses Other accrued expenses Unearned revenue Current portion of notes payable (net of discount of $103,859 and $153,264, respectively) Other current obligations Derivative valuation Total current liabilities Long-term Liabilities Long-term portion of notes payable (net of discount of $659,496 and $576,162, respectively Total long-term liabilities Total liabilities Commitments and contingencies STOCKHOLDERS’ DEFICIT: Preferred stock, no par value, 20,000,000 shares authorized; none issued Common stock, $.05 par value, 180,000,000 shares authorized; 75,975,656 and 106,611,820 shares issued as of December 31, 2011 and March 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Administrative and general Selling and marketing Research and development Depreciation and amortization Total operating expenses Total operating loss ) ) Other income (expense): Interest income Interest expense ) ) Gain on derivative valuation Debt conversion costs ) ) Gain (loss) on extinguishment of debt ) Loss on disposition of assets ) Other income (expense), net ) ) Total other income (expense) Loss before income taxes ) ) Provision for income taxes Net loss $ ) $ ) Net loss per share – basic & diluted $ ) $ ) Weighted average shares – basic & diluted See accompanying notes to condensed consolidated financial statements. 4 BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common stock issued for services Common stock issued for interest Accretion of discount on convertible notes payable Stock based compensation Loss (gain) on sale of assets ) Loss (gain) on extinguishment of Debt ) Gain on derivative liability valuation ) ) Warrants issued for interest Warrants issued for debt extinguishment costs Warrants issued and expensed for issuance costs Allowance for doubtful accounts ) Changes in assets and liabilities: Decrease in accounts receivable Increase in inventories ) ) Decrease in debt offering costs Decrease (increase) in prepaid and other assets ) Increase (decrease) in accounts payable and accrued expenses ) Increase (decrease) in deferred revenues ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of equipment ) ) Proceeds from the sale of assets Net cash provided by investing activities ) ) Cash flows from financing activities: Proceeds from equity financing Principal payments on debt ) ) Equity issuance costs ) ) Proceeds from the exercise of options and warrants Payments for debt extinguishment costs ) Net cash provided (used) by financing activities ) Net increase (decrease) in cash ) Cashbeginning of period Cashend of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ See accompanying notes to condensed consolidated financial statements. 5 BROADCAST INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2012 Note 1 – Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements of Broadcast International, Inc. (“we” or the “Company”) contain the adjustments, all of which are of a normal recurring nature, necessary to present fairly our financial position at December 31, 2011 and March 31, 2012 and the results of operations for the three months ended March 31, 2011 and 2012, respectively, with the cash flows for each of the three months ended March 31, 2011 and 2012, in conformity with U.S. generally accepted accounting principles. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2011.Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ended December 31, 2012. Note 2 - Reclassifications Certain 2011 financial statement amounts have been reclassified to conform to 2012 presentations. Note 3 – Weighted Average Shares The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the year, plus the dilutive common stock equivalents that would rise from the exercise of stock options, warrants and restricted stock units outstanding during the year, using the treasury stock method and the average market price per share during the year. As we experienced net losses during the three month periods ending March 31, 2012 and 2011, no common stock equivalents have been included in the diluted earnings per common share calculations as the effect of such common stock equivalents would be anti-dilutive. Options and warrants to purchase 38,273,682 and 21,261,952, shares of common stock at prices ranging from $0.35 to $11.50 and $0.05 to $36.25 per share were outstanding at March 31, 2012 and 2011, respectively. Additionally, restricted stock units of 2,550,000 and 2,250,000 were outstanding at March 31, 2012 and 2011, respectively. Furthermore, the Company had convertible debt that was convertible into 4,000,000 and 5,740,741 shares of common stock at March 31, 2012 and 2011, respectively that was excluded from the calculation of diluted earnings per share because the effect was anti-dilutive. Note 4 – Stock-based Compensation In accordance with ASC Topic 718, stock-based compensation cost is estimated at the grant date, based on the estimated fair value of the awards, and recognized as expense ratably over the requisite service period of the award for awards expected to vest. Stock Incentive Plans Under the Broadcast International, Inc. 2004 Long-Term Incentive Plan (the “2004 Plan”), the board of directors may issue incentive stock options to employees and directors and non-qualified stock options to consultants of the company.Options generally may not be exercised until twelve months after the date granted and expire ten years after being granted. Options granted vest in accordance with the vesting schedule determined by the board of directors, usually ratably over a three-year vesting schedule upon the anniversary date of the grant.Should an employee terminate before the vesting period is completed, the unvested portion of each grant is forfeited. We have used the Black-Scholes valuation model to estimate fair value of our stock-based awards, which requires various judgmental assumptions including estimated stock price volatility, forfeiture rates, and expected life.Our computation of expected volatility is based on a combination of historical and market-based implied volatility.The number of unissued stock options authorized under the 2004 Plan at March 31, 2012 was 2,614,789. 6 The Broadcast International, Inc. 2008 Equity Incentive Plan (the “2008 Plan”) has become our primary plan for providing stock-based incentive compensation to our eligible employees and non-employee directors and consultants of the company. The provisions of the 2008 Plan are similar to the 2004 Plan except that the 2008 Plan allows for the grant of share equivalents such as restricted stock awards, stock bonus awards, performance shares and restricted stock units in addition to non-qualified and incentive stock options. We continue to maintain and grant awards under our 2004 Plan which will remain in effect until it expires by its terms. The number of unissued shares of common stock reserved for issuance under the 2008 Plan was 1,165,000 at March 31, 2012. Stock Options We estimate the fair value of stock option awards granted beginning January 1, 2006 using the Black-Scholes option-pricing model. We then amortize the fair value of awards expected to vest on a straight-line basis over the requisite service periods of the awards, which is generally the period from the grant date to the end of the vesting period. The Black-Scholes valuation model requires various judgmental assumptions including the estimated volatility, risk-free interest rate and expected option term.Our computation of expected volatility is based on a combination of historical and market-based implied volatility.The risk-free interest rate was based on the yield curve of a zero-coupon U.S.Treasury bond on the date the stock option award was granted with a maturity equal to the expected term of the stock option award. The expected option term is derived from an analysis of historical experience of similar awards combined with expected future exercise patterns based on several factors including the strike price in relation to the current and expected stock price, the minimum vest period and the remaining contractual period. The fair values for the options granted for the three months ended March 31, 2012 and 2011 were estimated at the date of grant using the Black-Scholes option-pricing model with the following weighted average assumptions: Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Risk free interest rate 1.82% 0.98% Expected life (in years) Expected volatility 77.78% 84.76% Expected dividend yield 0.00% 0.00% The weighted average fair value of options granted during the three months ended March 31, 2012 and 2011 was $0.37 and $0.60, respectively. Warrants We estimate the fair value of issued warrants on the date of issuance as determined using a Black-Scholes pricing model. We amortize the fair value of issued warrants using a vesting schedule based on the terms and conditions of each associated underlying contract, as earned. The Black-Scholes valuation model requires various judgmental assumptions including the estimated volatility, risk-free interest rate and warrant expected exercise term.Our computation of expected volatility is based on a combination of historical and market-based implied volatility.The risk-free interest rate was based on the yield curve of a zero-coupon U.S. Treasury bond on the date the warrant was issued with a maturity equal to the expected term of the warrant. The fair values for the warrants issued for the three months ended March 31, 2012 and 2011 estimated at the date of issuance using the Black-Scholes option-pricing model with the following weighted average assumptions: Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Risk free interest rate 1.32% 2.04% Expected life (in years) Expected volatility 82.67% 85.82% Expected dividend yield 0.00% 0.00% The weighted average fair value of warrants issued during the three months ended March 31, 2012 and 2011 was $0.27 and $0.79, respectively. 7 Results of operations for the three months ended March 31, 2012 and 2011 includes $96,165 and $1,546,542, respectively, of non-cash stock-based compensation expense. Restricted stock units and options issued to directors vest immediately. All other restricted stock units, options and warrants are subject to applicable vesting schedules. Expense is recognized proportionally as each award or grant vests. Included in the $96,165 non-cash stock-based compensation expense for the three months ended March 31, 2012 are $683 for 30,000 options granted to 2 employees and $95,482 resulting from the vesting of unexpired options and warrants issued prior to January 1, 2012. Included in the $1,546,542 for the three months ended March 31, 2011 is (i) $1,433,000 for 1,300,000 restricted stock units issued to all 5 members of the board of directors, (ii) $50,000 for 500,000 options issued to one individual for consulting services and (iii) $63,542 resulting from the vesting of unexpired options and warrants issued prior to January 1, 2011. The impact on our results of operations for recording stock-based compensation for the three months ended March 31, 2012 and 2011 is as follows: For the Three Months Ended March 31, 2012 For the Three Months Ended March 31, 2011 General and administrative $ $ Research and development Total $ $ Due to unexercised options and warrants outstanding at March 31, 2012, we will recognize an additional aggregate total of $541,595 of compensation expense over the next four years based upon option and warrant award vesting parameters as shown below: $ Total $ The following unaudited tables summarize option and warrant activity during the three months ended March 31, 2012. Options and Warrants Outstanding Weighted Average Exercise Price Outstanding at December 31, 2011 $ Options granted Warrants issued Expired ) Forfeited ) Exercised Outstanding at March 31, 2012 $ 8 The following table summarizes information about stock options and warrants outstanding at March 31, 2012. Outstanding Exercisable Weighted Average Remaining Weighted Average Weighted Average Range of Exercise Prices Number Outstanding Contractual Life (years) Exercise Price Number Exercisable Exercise Price $
